Order filed, September 15, 2017.




                                            In The
                                   Court of Appeals
                                          For The
                              First District of Texas
                                        ____________

                                    NO. 01-17-00420-CR

                         AMALINH PHUTHAVONG, Appellant

                                              V.

                           THE STATE OF TEXAS, Appellee


                        On Appeal from the 178th District Court
                                Harris County, Texas
                             Trial Court Case 1471872



                                          ORDER

       The reporter’s record in this case was due July 31, 2017. See Tex. R. App. P.
35.1. The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

       We order Edna Thornton and Gina Bench, the official (or substitute) court
reporter, to file the record in this appeal, if any, within 30 days of the date of this order.
       No further extension will be entertained absent exceptional circumstances. The
trial and appellate courts are jointly responsible for ensuring that the appellate record is
timely filed. See Tex. R. App. P. 35.3(c). If the reporter does not timely file the record
as ordered, we will issue an order directing the trial court to conduct a hearing to
determine the reason for the failure to file the record.



                                           PER CURIAM